Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 1 of 59 Page ID
                                  #:1036




                                                Exhibit A Pt.4(c)
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page218
                                                                ofof
                                                                  5935Page ID
                                   #:1037
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page319
                                                                ofof
                                                                  5935Page ID
                                   #:1038
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page420
                                                                ofof
                                                                  5935Page ID
                                   #:1039
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page521
                                                                ofof
                                                                  5935Page ID
                                   #:1040
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page622
                                                                ofof
                                                                  5935Page ID
                                   #:1041
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page723
                                                                ofof
                                                                  5935Page ID
                                   #:1042
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page824
                                                                ofof
                                                                  5935Page ID
                                   #:1043
Case 2:16-cv-00237-JAK-GJS
       Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                        84 Filed
                                           Filed11/05/18
                                                 12/13/17 Page
                                                          Page925
                                                                ofof
                                                                  5935Page ID
                                   #:1044
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page10
                                                                  26ofof59
                                                                         35 Page ID
                                    #:1045
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page11
                                                                  27ofof59
                                                                         35 Page ID
                                    #:1046
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page12
                                                                  28ofof59
                                                                         35 Page ID
                                    #:1047
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page13
                                                                  29ofof59
                                                                         35 Page ID
                                    #:1048
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page14
                                                                  30ofof59
                                                                         35 Page ID
                                    #:1049
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page15
                                                                  31ofof59
                                                                         35 Page ID
                                    #:1050
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page16
                                                                  32ofof59
                                                                         35 Page ID
                                    #:1051
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page17
                                                                  33ofof59
                                                                         35 Page ID
                                    #:1052
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page18
                                                                  34ofof59
                                                                         35 Page ID
                                    #:1053
Case 2:16-cv-00237-JAK-GJS
        Case 2:15-cv-00095-DPM
                            Document
                               Document
                                     114-7
                                         84 Filed
                                             Filed11/05/18
                                                   12/13/17 Page
                                                             Page19
                                                                  35ofof59
                                                                         35 Page ID
                                    #:1054
  Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 20 of 59 Page ID
                                     #:1055

                                              Avery, Michael 10/8/2018
                                              For Educational Use Only


Dontel THOMAS and Dalton Jackson, on behalf of..., 2017 WL 2900973...




                          2017 WL 2900973 (E.D.Ark.) (Verdict, Agreement and Settlement)
                                    United States District Court, E.D. Arkansas,
                                                 Eastern Division.

   Dontel THOMAS and Dalton Jackson, on behalf of Themselves and all Others Similarly Situated, Plaintiffs,
                                                       v.
   Neal BYRD, in his Official Capacity; John Thomas, individually and in his official capacity as an employee of
              City of Helena-West Helena; and Sentencing Options Specialists, Inc., Defendants.

                                                     No. 2:15-cv-95-DPM.
                                                       June 29, 2017.


                                                             Order


1. The Court adopts Magistrate Judge Volpe’s recommendation. The Court resolves the claims objections and late claim as
follows:
• Darren Buckner’s claim is excluded as untimely. It was received several months late, and it involved events in 2005, which
are outside the scope of this lawsuit.

• Staten and Winfield are added to the class. They both filed timely written objections saying that they were denied a first
appearance during the class period. The existing records, which are incomplete and imperfect, don’t disprove their claims.

• Brown, Jackson, and Webster are added to the class. The Court equitably tolls the objection deadline for them, because they
showed up at the claims-exclusion hearing and objected in person. Webster and Jackson said they were denied first
appearances. Here again, the patchy records don’t disprove these claims. And in Brown’s case, the documents prove he
qualifies for the class.

• Harvey is added to the class based on extraordinary circumstances. He qualifies as a class member, but missed notice
because he had moved; he contacted class counsel on the last day of the claim period, but had no way to file a claim by fax or
email that day. He took all the right steps as soon as he reasonably could. And he appeared at the claims exclusion hearing. In
these extraordinary circumstances, the Court modifies its prior Order, No 61 at 2 & 6, reopens the claims period for Harvey,
and includes him in the settlement class. This step will slightly reduce other class members’ pro rata share, but it’s fair in the
compelling circumstances presented.


2. The Court grants, as modified, the joint motion to approve the settlement agreement, No 79. With an exception previously
noted, the proposed settlement agreement, No 52-1, is approved as fair, reasonable, and adequate. In re Flight Transportation
Corp. Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The settlement fund pays several thousand dollars in
compensatory damages to each approved class member, class counsel’s litigation fees and expenses, and the class
representative’s service awards. Only one class member opted out, and he did so to pursue a similar claim and an unrelated
claim in a lawsuit on his own. All material circumstances considered, the settlement fund appropriately covers these amounts.
The side agreement, No 79-2, is likewise approved. (There is one agreement, not two. Compare No 61 at 3.) The side
agreement is not self dealing, it’s a fair resolution of the related-litigation issues unique to Dontel Thomas, Dalton Jackson,
Alexander J. (A.J.) Culler and Lakevis King. (The final claims chart, No 79-1, needs to be updated to show that Culler and
King are in the class.)

The exception. The Court remains concerned about the proposed cy pres distribution of any unclaimed funds. No 52-1 at 14;
61 at ¶ 7. Any remaining funds must be distributed equally among all class members - as long as it’s cost effective to do so.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 21 of 59 Page ID
                                     #:1056

                                             Avery, Michael 10/8/2018
                                             For Educational Use Only


Dontel THOMAS and Dalton Jackson, on behalf of..., 2017 WL 2900973...



In re Bankamerica Corp. Securities Litigation, 775 F.3d 1060,1064 (8th Cir. 2015). If distribution to class members is
impractical, then the Court must address the fit between the International Trust for the Humanities and this case. No cy pres
distribution may be made until this is done. Ibid.

3. The Court grants the requested injunctive relief against the City of Helena-West Helena and Phillips County. No 52-1 at
11. The Court enjoins the City, the County, and all their officials, agents, officers, employees, as follows:
The City and County shall comply with the law in providing timely Arkansas Rule of Criminal Procedure 8 hearings. The
City and the County must comply with the law in conducting the proper inquiry into individuals’ ability to pay and in
appointing adequate representation where appropriate before jailing individuals for failure to pay monies owed to the city or
the county. The City and County shall not continue to incarcerate any individual who has not received a timely post-arrest
hearing.

The City and County shall not take by action to collect any unpaid fines or costs due from Thomas v. Byrd settlement class
members as a result of the underlying arrest.


4. In addition to getting a member’s share of the settlement fund, Jackson and Thomas are entitled to a reasonable service fee
for acting as class representatives. Being the public face for the case cost them time and was a burden in other ways, as
documented in Jackson’s hearing testimony and Thomas’s post-hearing affidavit. All material things considered, though, the
amounts requested for their services are too much. The Court awards Jackson $15,000 and Thomas $6,000.

5. Class counsel deserves to be paid for much good work. The billing records are somewhat jumbled, but they’re good
enough in the circumstances. Class counsel seeks a $75,000 fee, which is more than one-third of the total common fund. It’s
also the maximum that counsel said, at the fairness hearing, he would seek. Considering the size of the fund, the class, and
the work counsel already did (and was paid for) in the Covington case on this same issue, $75,000 is a little too much. The
sometimes-favored “percentage of the fund” method doesn’t fit this case well. Compare Petrovic v. Amoco Oil Company,
200 F.3d 1140, 1157 (8th Cir. 1999), with Johnston v. Comerica Mortgage Corporation, 83 F.3d 241,244-47 (8th Cir. 1996).
The lodestar method best captures the reasonable compensation, in light of all the circumstances, for class counsel’s time and
effort. 42 U.S.C. § 1988(b); Blanchard v. Bergeron, 489 U.S. 87, 93 (1989).

Class counsel’s requested hourly rates are too high. The Court recently approved certain rates for the same kind of work in
Covington, and will use them here: Luther Sutter-$300; Lucien Gillham-$250; and Tona Demers- $225. Using these rates, the
time actually spent would produce an even higher fee than counsel has requested. But the Court reduces the amount of time
awarded-without addressing specific problems in the billing-because of the groundwork laid in Covington. Hensley v.
Eckerhart, 461 U.S. 424, 433-34 (1983); United Healthcare Corporation v. American Trade Insurance Company LTD, 88
F.3d 563,574 n.9 (8th Cir. 1996). It was reasonable for Luther Sutter to spend 150 hours working on the case, for Tona
Demers to spend 25 hours, and for Lucien Gillham to spend 25 hours. The Court has reduced the time total by 82 hours. The
Court doesn’t doubt these hours were spent, but they aren’t reasonably billed against the common fund in the circumstances.
The total fee award is $56,875.

The Court approves the unopposed request for expenses of $6,877.60. These were paid out of pocket, and were reasonable
expenses for this case. Most of the expenses were for an experienced paralegal. The tank of airplane fuel is out of the
ordinary, but it’s a wash with the saved travel time. All said, the award to class counsel for fees and expenses is $63,752.60.
Subtracting this and the class representative fees, the settlement fund has $125,247.40 remaining to divide between the 31
approved class members.

Magistrate Judge Volpe’s recommendation, No 73, is adopted, with thanks. The joint motion to approve the settlement
agreement, No 79, is granted as modified. Any cy pres distribution will abide further Order. The motion for attorney’s fees
and costs, No 74, is mostly granted and partly denied: attorney’s fees and expenses of $63,752.60 are awarded out of the
common fund to class counsel. Dalton Jackson is awarded $15,000 as a service fee; Dontel Thomas is awarded $6,000 as a
service fee; each award is in addition to a pro rata share of the common fund balance. If the Court has done the math
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
  Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 22 of 59 Page ID
                                     #:1057

                                           Avery, Michael 10/8/2018
                                           For Educational Use Only


Dontel THOMAS and Dalton Jackson, on behalf of..., 2017 WL 2900973...



correctly, each class member will receive $4,040.24. If the Court has made a math error, the parties may adjust the
distribution amount accordingly and explain this to class members in a cover letter. The parties must send a copy of this
Order and the Judgment to each class member with the check. Judgment will be entered. Joint report on settlement
administration due by 1 December 2017.

So Ordered.

<<signature>>

D.P. Marshall Jr.

United States District Judge

29 June 2017

End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 23 of 59 Page ID
                                   #:1058
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 24 of 59 Page ID
                                   #:1059
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 25 of 59 Page ID
                                   #:1060
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 26 of 59 Page ID
                                   #:1061
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 27 of 59 Page ID
                                   #:1062
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 28 of 59 Page ID
                                   #:1063
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 29 of 59 Page ID
                                   #:1064
Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 30 of 59 Page ID
                                   #:1065
Case
 Case2:16-cv-00237-JAK-GJS
       1:02-cv-01553-LJM-VSSDocument
                              Document
                                     114-7
                                       1 Filed
                                            Filed
                                                10/09/02
                                                  11/05/18Page
                                                            Page
                                                               1 of
                                                                 315ofPageID
                                                                       59 Page
                                                                             #: 1ID
                                    #:1066
Case
 Case2:16-cv-00237-JAK-GJS
       1:02-cv-01553-LJM-VSSDocument
                              Document
                                     114-7
                                       1 Filed
                                            Filed
                                                10/09/02
                                                  11/05/18Page
                                                            Page
                                                               2 of
                                                                 325ofPageID
                                                                       59 Page
                                                                             #: 2ID
                                    #:1067
Case
 Case2:16-cv-00237-JAK-GJS
       1:02-cv-01553-LJM-VSSDocument
                              Document
                                     114-7
                                       1 Filed
                                            Filed
                                                10/09/02
                                                  11/05/18Page
                                                            Page
                                                               3 of
                                                                 335ofPageID
                                                                       59 Page
                                                                             #: 3ID
                                    #:1068
Case
 Case2:16-cv-00237-JAK-GJS
       1:02-cv-01553-LJM-VSSDocument
                              Document
                                     114-7
                                       1 Filed
                                            Filed
                                                10/09/02
                                                  11/05/18Page
                                                            Page
                                                               4 of
                                                                 345ofPageID
                                                                       59 Page
                                                                             #: 4ID
                                    #:1069
Case
 Case2:16-cv-00237-JAK-GJS
       1:02-cv-01553-LJM-VSSDocument
                              Document
                                     114-7
                                       1 Filed
                                            Filed
                                                10/09/02
                                                  11/05/18Page
                                                            Page
                                                               5 of
                                                                 355ofPageID
                                                                       59 Page
                                                                             #: 5ID
                                    #:1070
Case
Case 2:16-cv-00237-JAK-GJS
     1:02-cv-01553-LJM-VSS Document
                           Document 114-7
                                    68 Filed
                                          Filed
                                             04/12/05
                                                11/05/18Page
                                                          Page
                                                             1 of362 of
                                                                     PageID
                                                                        59 Page
                                                                            #: 292
                                                                                ID
                                   #:1071
Case
Case 2:16-cv-00237-JAK-GJS
     1:02-cv-01553-LJM-VSS Document
                           Document 114-7
                                    68 Filed
                                          Filed
                                             04/12/05
                                                11/05/18Page
                                                          Page
                                                             2 of372 of
                                                                     PageID
                                                                        59 Page
                                                                            #: 293
                                                                                ID
                                   #:1072
Case
Case 2:16-cv-00237-JAK-GJS
     1:02-cv-01553-LJM-VSS Document
                           Document 114-7
                                    67 Filed
                                          Filed
                                             04/12/05
                                                11/05/18Page
                                                          Page
                                                             1 of382 of
                                                                     PageID
                                                                        59 Page
                                                                            #: 290
                                                                                ID
                                   #:1073
Case
Case 2:16-cv-00237-JAK-GJS
     1:02-cv-01553-LJM-VSS Document
                           Document 114-7
                                    67 Filed
                                          Filed
                                             04/12/05
                                                11/05/18Page
                                                          Page
                                                             2 of392 of
                                                                     PageID
                                                                        59 Page
                                                                            #: 291
                                                                                ID
                                   #:1074
Case
   Case:
     2:16-cv-00237-JAK-GJS
         1:03-cv-02463 Document
                            Document
                                #: 697 114-7
                                       Filed: 06/26/12
                                               Filed 11/05/18
                                                       Page 1 of
                                                              Page
                                                                 4 PageID
                                                                    40 of 59
                                                                          #:15798
                                                                              Page ID
                                      #:1075


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 KEVIN VODAK, et al.,

                                            Plaintiff,
                                                                                No. 03 C 2463
                          vs.
                                                                        Judge Virginia M. Kendall
 CITY OF CHICAGO, et al.,

                                        Defendants.

                                 JOINT MOTION TO APPROVE
                             AMENDED CLASS ACTION SETTLEMENT

         Defendants City of Chicago (the “City”), Terry Hillard, Philip Cline, James Maurer,

 Thomas Byrne, Frank Radke, Joseph Griffin, the Estate of John Risley, Thomas Epach and

 Karen Rowan (collectively, “Defendants”), and Plaintiffs Kevin Vodak, Sarah Bergstrand,

 Prudence Browne, Robert Castillo, John Patrick Donnell, Matthew Gaines, Angela Garcia,

 Kathleen Gruber, Steven Hudosh, Elizabeth Johnson, Sophia Sieczkowski, individually and on

 behalf of the Class and Subclasses that they represent (collectively, “Plaintiffs”) (Defendants and

 Plaintiffs are collective referred to as the “Parties” herein), move this Court to approve the

 Amended Stipulation and Agreement of Settlement1 (the “Amended Stipulation,” attached hereto

 as Exhibit A). In support of this Motion, the Parties state as follows:

         1.       The Parties previously entered into a Stipulation and Agreement of Settlement of

 Class (the “Stipulation,” Docket No. 689-1), which set forth the terms and conditions of the

 Parties’ Settlement, including payments to members of the Class and various Subclasses who

 filed timely and complete Proofs of Claim. In addition, the named Plaintiffs and Class Members

 who had been deposed in this case will receive incentive payments. The total amount of the

         1
                 Unless specifically defined herein, all capitalized terms shall have the meanings provided in the
 Amended Stipulation and Agreement of Settlement between the Parties.
Case
   Case:
     2:16-cv-00237-JAK-GJS
         1:03-cv-02463 Document
                            Document
                                #: 697 114-7
                                       Filed: 06/26/12
                                               Filed 11/05/18
                                                       Page 2 of
                                                              Page
                                                                 4 PageID
                                                                    41 of 59
                                                                          #:15799
                                                                              Page ID
                                      #:1076


 agreed upon Settlement Fund is $6.2 million. In exchange, the Defendants received a release

 from all members of the Class relating to any and all claims relating to or arising through the

 2003 Anti-War Protest.     The Stipulation received preliminary approval from this Court on

 May 14, 2012. (Docket No. 692.)

        2.     Since the Court preliminarily approved the Stipulation, Parties have agreed upon

 additional terms, including the City’s payment of attorneys’ fees for Class Counsel in the amount

 of $4.8 million and the City’s role in assisting the members of Sub-Class A-2 and A-3 in

 obtaining expungement of their arrest and/or court records. Specifically, the Parties agreed that

 the City will provide Criminal History Record Information (“CHRI”) to those members who

 request such as a part of the Claims Administration process, at no charge (which is normally

 $16), for a total value of $6,400 for up to approximately 400 potential requests from Class

 Members. The CHRIs will be provided to Class Counsel contemporaneous with the settlement

 payments.

        3.     Accordingly, the following specific changes to the Stipulation are deemed

 necessary and appropriate by the Parties to memorialize the Parties’ agreement:

               (a)     Article VI of the Stipulation was amended to include the Parties’
                       resolution of the issue of attorneys’ fees, which as of the date of
                       preliminary approval of the Settlement remained unresolved. Specifically,
                       the Parties agreed that the City shall pay Class Counsel an amount of $4.8
                       million in two equal installments to be paid on January 7, 2013 and on
                       January 7, 2014. The Amended Stipulation reflects this additional
                       agreement. (See, e.g., Amended Stipulation, §§ 6.1, 6.2.)

               (b)     The Stipulation was amended to include the Parties’ agreement with
                       respect to the issue of expungement of the arrest histories and/or court
                       records by members of the A-2 and A-3 Subclasses, namely the provision
                       of CHRIs to requesting Class Members who timely file Proofs of Claim.
                       Id., Article VII.

        4.     In addition, the Parties agreed to modify the timing of the mailing of the Notice

 and the publication of the Summary Notice. The initial Stipulation provided that the mailing of


                                                2
Case
   Case:
     2:16-cv-00237-JAK-GJS
         1:03-cv-02463 Document
                            Document
                                #: 697 114-7
                                       Filed: 06/26/12
                                               Filed 11/05/18
                                                       Page 3 of
                                                              Page
                                                                 4 PageID
                                                                    42 of 59
                                                                          #:15800
                                                                              Page ID
                                      #:1077


 the Notice would be sent out thirty (30) days after City Council approval was provided. The City

 Council approved the Settlement on June 6, 2012, which would require the Notice to be mailed

 out on July 6, 2012. Because the Claims Administrator is only now being retained (by and

 through the Order on the Joint Motion to Approve Notices and Schedule Final Approval

 Hearing), this is an insufficient period of time in which to complete the mailing. Therefore, the

 Parties agreed to amend the schedule for mailing the Notice (to July 23, 2012) and publishing the

 Summary Notice (with the initial publication within 14 days of retention of the Claims

 Administrator). (Id., Section 11.1.) The Parties have consulted with the Claims Administrator,

 who has proposed that these are reasonable dates for mailing the Notice and publishing the

 Summary Notice.

        5.     A copy of the Amended Stipulation is attached hereto as Exhibit A, and a redline

 marking the changes from the Stipulation is attached hereto as Exhibit B. The Parties jointly

 respectfully request that the Court enter an order, in substantially the form attached hereto as

 Exhibit C, providing for approval of the Amended Stipulation.




                                                3
Case
   Case:
     2:16-cv-00237-JAK-GJS
         1:03-cv-02463 Document
                            Document
                                #: 697 114-7
                                       Filed: 06/26/12
                                               Filed 11/05/18
                                                       Page 4 of
                                                              Page
                                                                 4 PageID
                                                                    43 of 59
                                                                          #:15801
                                                                              Page ID
                                      #:1078


         WHEREFORE, the Parties request that this Honorable Court enter an order in

 substantially the form attached hereto as Exhibit C, approving the Amended Stipulation attached

 hereto as Exhibit A, and granting such other and further relief as this Court deems just and

 appropriate.

 Dated: June 26, 2012



                                           By: s/ Heather A. Jackson
 Allan T. Slagel (ARDC No. 6198470)            One of the Attorneys for Defendants
 aslagel@shefskylaw.com                        CITY OF CHICAGO and TERRY HILLARD,
 Cary E. Donham (ARDC No. 6199385)             FORMER SUPERINTENDENT OF THE CHICAGO
 cdonham@shefskylaw.com                        POLICE DEPARTMENT
 Heather A. Jackson (ARDC No. 6243164)
 hjackson@shefskylaw.com
 Shefsky & Froelich Ltd.
 111 East Wacker Drive
 Suite 2800
 Chicago, Illinois 60601
 Telephone:     (312) 527-4000
 Facsimile:     (312) 527-4011



                                           By: s/ Joey L. Mogul
 Joey L. Mogul                                 One of the Attorneys for Plaintiffs
 John L. Stainthorp
 Janine L. Hoft
 Sarah Gelsomino
 People’s Law Office
 1180 North Milwaukee Avenue, 3rd Floor
 Chicago, Illinois 60642
 Telephone: (773) 235-0070
 Facsimile:    (773) 235-6699
 1213947_2




                                               4
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 44 of 59 Page ID
                                        #:1079


 1                             UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3
 4     DANIEL SPALDING, et al.,           No. C11-02867 TEH (LB)

 5            Plaintiffs,

 6            vs.

 7     CITY OF OAKLAND, et al.

 8            Defendants.

 9
10                                SETTLEMENT AGREEMENT

11           The Parties: Plaintiffs DANIEL SPALDING, KATHARINE LONCKE,

12    DANIELLE LOPEZ GREEN, ADRIAN DRUMMOND-COLE, on behalf of themselves

13    and each Class Member, as defined below; Defendants CITY OF OAKLAND,

14    ANTHONY BATTS, HOWARD JORDAN, JEFF ISRAEL, ERIC BRESHEARS,

15    EDWARD TRACEY, ANTHONY TORIBIO, DAVID DOWNING, ERSIE JOYNER,

16    MIKE POIRIER, and DARRIN ALLISON (hereafter, “OAKLAND DEFENDANTS”);

17    and Defendants COUNTY OF ALAMEDA and GREGORY AHERN (hereafter,

18    “COUNTY DEFENDANTS”); by and through their respective counsel, agree and

19    stipulate as follows.

20                                         I. The Litigation

21           On June 13, 2011, Plaintiffs filed a class action complaint asserting violations of

22    their First, Fourth, and Fourteenth Amendment rights, and their rights under California

23    state law, arising from a mass arrest which occurred on November 5, 2010. The 150

24    Class Members were arrested during a march protesting police misconduct and the

25    sentencing of Johannes Meserhle, the BART officer convicted in the death of Oscar

26    Grant. It is undisputed that the Class Members were not given an order or opportunity to

27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH               p. 1
28
                                      EXHIBIT 1
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 45 of 59 Page ID
                                        #:1080


 1    disperse.
 2           Following their arrest by the Oakland Police and a period of detention on the
 3    street, the 150 Class Members were placed in the custody of the Alameda County Sheriff
 4    and detained in buses and other vehicles, and in an Alameda County Jail holding area, for
 5    a total of 14 - 24 hours before being released with citations for unlawful assembly. No
 6    charges were ever filed against any of the Class Members.
 7           Plaintiffs alleged that the arrests and imprisonment violated the OPD Crowd
 8    Management / Crowd Control Policy adopted in settlement of Coles v. City of Oakland
 9    and Local 10, ILWU, v. City of Oakland, Nos. C03-2961 and 2962 TEH.
10           Plaintiffs requested monetary damages, attorney's fees and costs, and an injunction
11    to restrain defendants from continuing to violate plaintiffs’ rights and the protections for
12    these rights in the Crowd Control Policy; and an order requiring defendants to seal and
13    destroy all records derived from this arrest, and declaring the arrests null and void.
14           On March 23, 2012, the Court granted Plaintiffs’ motion for class certification.
15    (Docket No. 41.) In May, 2012, Plaintiffs’ Counsel disseminated class notice in the
16    manner specified in this Court's May 8, 2012, Order (Docket No. 54.) The class notice
17    specified a deadline to June 20, 2012, for exclusion from the class. No one requested to
18    be excluded from the class.
19           The Parties engaged in preliminary discovery including written discovery, and
20    depositions of two Oakland Police defendants and two Sheriff’s personnel. The Parties
21    then agreed to stay discovery and litigation and engage in settlement discussions.
22                                    II. The Settlement Process
23           Between June 18, 2012 and the present, the Parties have participated in four all day
24    and two partial day settlement conferences with Magistrate Judge Laurel Beeler, as well
25    as several telephone conferences with Judge Beeler and a separate meeting between
26    plaintiffs’ counsel and the Alameda County defendants. As a result of these extensive
27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                p. 2
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 46 of 59 Page ID
                                        #:1081


 1    settlement negotiations, and with Judge Beeler’s assistance, the Parties have now agreed
 2    on a complete settlement of this litigation, the terms of which are set forth below.
 3           Plaintiffs and Defendants have taken into account the uncertainty, risks, time and
 4    expense inherent in litigation, and have concluded that it is reasonable, desirable and in
 5    the public interest that this litigation be settled in the manner and upon the terms and
 6    conditions set forth in this Stipulation. Plaintiffs and their counsel believe that the
 7    settlement as set forth in this Stipulation confers substantial benefits on the Class, and the
 8    general public, and that it is fair and reasonable. Based on their evaluation, Plaintiffs and
 9    their counsel have determined that the settlement set forth in the Stipulation is in the best
10    interests of the Class.
11                     III. The Settlement Agreement and Terms of Stipulation
12           A. Definitions
13           “Effective Date” shall be when the Judgment has become Final as defined below.
14           “Final” means the date on which the Court has entered the Judgment, following
15    submission of this Settlement Agreement and the Final Approval Motion to the Court.
16           “Preliminary Approval Motion” means a motion filed with the Court
17    requesting that the Court consider and preliminarily approve the Settlement
18    Agreement.
19           “Final Approval Motion” shall mean a motion filed with the Court requesting
20    that the Court consider and, if it finds the settlement to be fair and reasonable, finally
21    approve the Settlement Agreement.
22           “Final Approval Hearing” means the hearing to be held by the Court to consider
23    and determine whether the proposed Settlement of the Litigation as contained in this
24    Stipulation should be approved as fair, reasonable, and adequate, and whether the
25    Judgment should be entered.
26           “Judgment” means the Final Judgment and Order of Dismissal with Prejudice to be
27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 3
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 47 of 59 Page ID
                                        #:1082


 1    rendered by the court.
 2             “Approved Claim” means a claim submitted no later than the Bar Date by a Class
 3    member other than a Representative Plaintiff which is approved by plaintiffs’ counsel.
 4             “Bar Date” means that date specified herein by which Claim Forms submitted by
 5    Class Members must be delivered or post-marked in order to be considered for payment
 6    pursuant to the terms of the Settlement described in this Stipulation.
 7             “Class” means the class as defined in the Court’s March 23, 2012, Order granting
 8    class certification: “The approximately 150 people who were arrested in the mass arrest
 9    on 6th Avenue between East 17th and 18th Streets in Oakland on November 5, 2010, and
10    who were never charged with any crime related to this arrest.”
11             “Class Members” means all persons within or encompassed by the definition of the
12    Class.
13             “Class Representatives” or “Plaintiffs” means Daniel Spalding, Katharine Loncke,
14    Danielle Lopez Green, and Adrian Drummond-Cole.
15             “Claimants” means Class members who actually file claims pursuant to the
16    procedures set forth in the Court’s Preliminary Approval Order.
17             “Class Notice of Settlement Agreement” means the written notice, together with
18    the Publication Notice, which shall include the general terms of the Settlement
19    Agreement, and the date of the Final Approval Hearing. The Class Notice of Settlement
20    shall conform to all applicable requirements of the Federal Rules of Civil Procedure, due
21    process, any other applicable law, and shall otherwise be in the manner and form
22    approved by the Court.
23             “Claim Form” means that form which Class Members must submit in order to
24    qualify to participate in the settlement described in this Stipulation.
25             “The Parties” means the parties to this settlement agreement,
26
27
                      SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH              p. 4
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 48 of 59 Page ID
                                        #:1083


 1    who are the Plaintiffs and the Class, and the Oakland Defendants and County Defendants,
 2    defined above.
 3           “Court” means the United States District Court for the Northern District of
 4    California.
 5           “Class Counsel” or “Plaintiffs’ Counsel” means the class counsel appointed in the
 6    Court’s March 23, 2012, Order granting class certification: Rachel Lederman, Bobbie
 7    Stein, R. Michael Flynn, Carol Sobel, Mara Verheyden-Hilliard and Carl Messineo.
 8           “Lead Counsel for Plaintiffs” means Rachel Lederman.
 9           “Class Settlement Fund” means the sum to be paid by the Defendants, totaling
10    $1,025,000, not subject to reversion, which will be funded and distributed as further
11    described in this Agreement.
12           B. Monetary Settlement
13           In consideration of the Release set forth in section III.G. of this Stipulation and the
14    entry of Judgment on the claims of all Class Members, the Defendants will jointly pay the
15    sum of $1,025,000, within fifteen (15) days of the Effective Date of this settlement. Said
16    payment shall include all attorney’s fees and costs and shall be made payable to Rachel
17    Lederman, Attorney Client Trust Account, to be distributed to the Class Representatives,
18    Claimants and Class Counsel by that office as follows:
19           The four Class Representatives shall each receive $9,000;
20           Those Claimants who have submitted Approved Claims shall each receive an equal
21    part of $639,000;
22           Class Counsel shall receive $350,000 for attorneys’ fees and costs, including all
23    costs associated with the administration of the Class Settlement Fund, transmittal and
24    publication of the Class Notice of Settlement Agreement and Claim Forms, review and
25    approval of Claim Forms and payment of Approved Claims.
26
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 5
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 49 of 59 Page ID
                                        #:1084


 1           C. Non-Monetary Settlement
 2           1. Sealing and Destruction of Arrest Records
 3           The Parties stipulate to the following and seek the Court's order granting such
 4    relief as of the Effective Date:
 5           a. All arrest records, police reports, investigative reports, booking information, on
 6    line data, or any other documentation or information pertaining to the arrests of the
 7    Plaintiffs and Claimants who have submitted Approved Claims in the possession of the
 8    Oakland Defendants and County Defendants shall be sealed and destroyed.
 9           b. The Parties stipulate that the relief shall be the equivalent of a determination of
10    factual innocence pursuant to California Penal Code section 851.8, and that the
11    procedural requirements of that statute shall be waived, including any time deadlines and
12    notice to the District Attorney.
13           c. The Court shall issue an Order in the names of all of the Plaintiffs and
14    Claimants who have submitted Approved Claims, stating that it is the determination of
15    the Court, pursuant to the stipulation of the Oakland defendants (the arresting agency),
16    that the Plaintiffs and Claimants are factually innocent of the charges for which they were
17    arrested and that they are thereby exonerated. Thereafter, the arrest shall be deemed not
18    to have occurred and the person may answer accordingly any question relating to its
19    occurrence. (See, California Penal Code section 851.8, subd. (f).)
20           d. Destruction of records of arrest pursuant to the Court's order shall be
21    accomplished by permanent obliteration of all entries or notations upon the records
22    pertaining to the arrest, and the record shall be prepared again so that it appears that the
23    arrest never occurred. However, where the only entries on the record pertain to the arrest
24    and the record can be destroyed without necessarily affecting the destruction of other
25    records, the document constituting the record shall be physically destroyed. (See, Penal
26    Code section 851.8, subd. (j).)
27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 6
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 50 of 59 Page ID
                                        #:1085


 1           e. Defendants will provide a copy of the Court order to the California Department
 2    of Justice, along with a list of all Class Members and advise said agency of the fact that
 3    the records of their November 5, 2010 arrests have been rendered obsolete on the basis of
 4    a finding of factual innocence pursuant to Penal Code 851.8.
 5           2. Coles / Local 10 Settlement and Crowd Control Policy
 6           The Oakland Defendants will continue to abide by the terms of the Coles / Local
 7    10 (C03-2961 and 2962 TEH) settlement stipulation and order dated December 24, 2004,
 8    which is attached as Exhibit A and incorporated by reference herein.
 9           The parties agree that the meet and confer requirement specified in the Coles /
10    Local 10 settlement stipulation and order at page 5, line 28, through page 6, line 9, will be
11    satisfied if: Before making any material change to the Crowd Control Policy (as set forth
12    in Exhibit A) or the associated Training Bulletin (OPD TB III-G, issued 28 Oct. 2005), or
13    to associated training outlines, the Oakland Police Department and its counsel will meet
14    and confer with representatives of the National Lawyers Guild - SF Bay Area Chapter,
15    and the ACLU of Northern California, in a good faith effort to reach agreement on such
16    changes.
17           All participants will bear their own attorney's fees and costs related to any such
18    meet and confer process.
19           3. Citation and Release Policy - OPD
20           The Oakland Police Department will adopt the following policy regarding Citation
21    and Release of misdemeanor arrestees in instances of multiple simultaneous arrest, and
22    Paragraph VIII of OPD Training Bulletin III-G, Crowd Control, shall be amended
23    accordingly, as follows:
24           A. The OPD will comply with Penal Code section 853.6, and with Department
25    General Order M-7, "Citations for Adult Misdemeanors", III, A-N, by citing and releasing
26    individuals who qualify for such under the Penal Code.
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                p. 7
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 51 of 59 Page ID
                                        #:1086


 1           B. When it is impractical to cite arrestees at or near the site of the demonstration
 2    because of a substantial risk that this procedure would allow the unlawful activity to
 3    continue or because of specific geographic factors, OPD may cite and release arrestees
 4    from temporary processing stations or police facilities as near the site of the arrest as
 5    possible. While detained during the citation and release process, arrestees shall have
 6    reasonable access to toilet facilities and to appropriate medical attention.
 7           C. No fingerprinting will be done as part of the citation and release process.
 8    Arrestees may be instructed to appear for booking prior to or after arraignment.
 9    Commanders shall exercise discretion as to whether property searches are necessary.
10    Property of persons who qualify for citation and release will not be confiscated unless it is
11    found to contain contraband. The intention of this policy is to release citation-eligible
12    arrestees as promptly as possible, and to obviate the need to transfer such arrestees to the
13    Sheriff's custody. Persons for whom a valid warrant is confirmed, or who do not produce
14    valid identification or who are otherwise found ineligible for citation will be transferred
15    to the Sheriff's custody.
16           D. An officer seeking to book a misdemeanor arrestee into jail must have an
17    articulable basis to believe that one of the specified statutory exceptions to mandatory cite
18    and release applies to that individual. This basis must be documented in the police report.
19           E. The mere fact that further demonstrations are likely to be held in the near future
20    is not a proper basis to apply subdivision (7) of P.C. 853.6 ("reasonable likelihood that the
21    offense may continue or resume") to individual demonstrators.
22           F. There must be an articulable objective basis to believe that, if cited out, those
23    specific indi-viduals would continue the same illegal activity for which they were
24    arrested.
25           G. Individuals may not be booked into jail on the sole basis of a felony charge
26    consisting of conspiracy to commit a misdemeanor.
27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 8
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 52 of 59 Page ID
                                        #:1087


 1    .      4. Citation and Release Policy - Alameda County
 2           The Alameda County Sheriff’s Office will adopt a new policy and procedure to
 3    expedite the citation and release of citation-eligible persons who are transferred to the
 4    Sheriff’s custody as the result of mass arrest, as defined in the new policy, Detention and
 5    Corrections Policy and Procedure No. 11.65, attached hereto as Exhibit B and
 6    incorporated herein by this reference. The new policy and procedure is specifically
 7    intended to ensure the prompt release of those mass arrestees who are eligible for citation
 8    and release under Penal Code section 853.6, and to protect their health and comfort
 9    during the time they are temporarily detained.
10           As such, mass arrestees will have access to toilet facilities at all times, except
11    while actually in transit from the arrest site to the jail. Handcuffs will be checked before
12    arrestees are transported to the jail and arrestees will not be accepted for transport unless
13    a Deputy has verified that the handcuffs are properly applied and not likely to cause injury
14    or undue discomfort. Handcuffs will be removed at the jail facility as soon as it is safe to
15    do so without jeopardizing safety and security. Each vehicle used to transport mass
16    arrestees to jail shall be equipped with a flexcuff cutter to be used in the case of an
17    emergency. Mass arrestees who are eligible for citation and release and who provide a
18    valid California driver’s license or identification card will not be fingerprinted prior to
19    citation and release.
20             D. Preliminary Approval
21           As soon as possible, and in no event more than five days, after execution of this
22    Stipulation, the Parties shall jointly submit the Stipulation together with its Exhibits to
23    the Court and shall jointly apply for entry of a Preliminary Approval Order substantially
24    in the form set forth in Exhibit C, requesting, inter alia, the preliminary approval of the
25    Settlement set forth in this Stipulation, and approval/ dissemination of Class Notice of the
26    Settlement and the proposed Claim Form.
27
                     SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 9
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 53 of 59 Page ID
                                        #:1088


 1           E. Class Notice of the Settlement and Claim Form
 2           After Notice of Settlement Agreement, the Class Members shall have 21 days to
 3    file a Claim Form, or to object to the Settlement Agreement following the procedure set
 4    forth in the Notice.
 5           F. Final Approval
 6           A Final Approval Hearing shall be set no less than 30 days after the Court
 7    issues its Preliminary Approval Order. The parties jointly request that, at the Final
 8    Approval Hearing, the Court approve the settlement of the Litigation and enter Judgment
 9    in a form substantially similar to that attached hereto as Exhibit D.
10           G. Releases and Bar Order
11           1. Upon the Effective Date, as defined above, the Parties shall be
12    deemed to have, and shall have, fully, finally, and forever waived, released, relinquished,
13    discharged, and dismissed all claims arising from the events alleged in Plaintiffs’
14    Complaint.
15           2. Upon the Effective Date, the Plaintiffs and Class Members shall be forever
16    barred and enjoined from commencing, instituting, prosecuting or continuing to prosecute
17    any action or other proceeding in any court oflaw or equity, arbitration tribunal, or
18    administrative forum, asserting any claims arising from the events alleged in Plaintiffs’
19    Complaint.
20           3. Upon the Effective Date, each of the Defendants shall be deemed to
21    have, and by operation of the Judgment shall have, fully, finally, and forever released,
22    relinquished, and discharged Plaintiffs and Plaintiffs' Counsel from all claims (including
23    Unknown Claims) arising out of, relating to, or in connection with the institution,
24    prosecution, assertion, settlement or resolution of the Litigation or the determination
25    regarding approval or disapproval of any claim submitted.
26
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                p. 10
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 54 of 59 Page ID
                                        #:1089


 1           H. Waiver and Covenant Not to Sue
 2           Upon the Effective Date, each of the Defendants shall be deemed to have, and
 3    shall have, fully, finally, and forever waived, released, and relinquished any claim for
 4    malicious prosecution in connection with the Litigation. Each such Defendant covenants
 5    that he or she will not institute any claim, lawsuit, arbitration, or proceeding of any nature
 6    against Plaintiffs, any Class Member, or Plaintiffs' Counsel for any act or omission in
 7    connection with this Litigation.
 8           I. Conditions of Settlement, Effect of Disapproval
 9           This Settlement is subject to the following conditions:
10           1. This Settlement is subject to the approval of the Court as provided in
11    Federal Rule of Civil Procedure 23(e).
12           2. If the Stipulation is not approved by the Court, or otherwise fails to become
13    effective in accordance with its terms and provisions, the terms and provisions of this
14    Stipulation, with the exception of this section, shall have no further force and effect with
15    respect to the Parties and neither this Stipulation nor any submission by any party in
16    connection with the Motion(s) for Preliminary or Final Approval or Appeal therefrom, or
17    any related motions or proceedings, may be used in this Litigation or in any other
18    proceeding for any purpose, and any judgment or order entered by the Court in
19    accordance with the terms of this Stipulation shall be treated as vacated, nunc pro tunc.
20           J. Miscellaneous Provisions
21           1. The Parties (a) acknowledge that it is their intent to consummate the Settlement
22    set forth in this Stipulation, and (b) agree to cooperate to the extent reasonably necessary
23    to effectuate and implement all terms and conditions of the Stipulation and to exercise
24    their best efforts to accomplish and effectuate the terms and conditions of the Stipulation.
25           2. The Parties intend this settlement to be a final and complete resolution of all
26    disputes between them with respect to the Litigation. The settlement compromises claims
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 11
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 55 of 59 Page ID
                                        #:1090


 1    which are contested and shall not be deemed an admission by any Party as to the merits of
 2    any claim or defense. The Parties agree that the terms of the settlement were negotiated in
 3    good faith by the Parties, and reflect a settlement that was reached voluntarily after
 4    consultation with competent legal counsel and with the assistance of Judge Beeler.
 5           3. All of the exhibits to this Stipulation are material and integral parts hereof and
 6    are fully incorporated herein by this reference.
 7           4. The Stipulation and the exhibits attached hereto constitute the entire agreement
 8    among the parties hereto and no representations, warranties or inducements have been
 9    made to any party concerning the Stipulation or its exhibits other than the representations,
10    warranties, and covenants contained and memorialized in such documents.
11           5. This Stipulation may be amended or modified only by a written instrument
12    signed by or on behalf of all Parties. Lead Counsel for Plaintiffs, on behalf of the Class, is
13    expressly authorized by the Plaintiffs to take all appropriate action required or permitted
14    to be taken by the Class pursuant to the Stipulation to effectuate its terms and also is
15    expressly authorized to enter into any modifications or amendments to the Stipulation on
16    behalf of the Class which she deems appropriate.
17           6. Each attorney or other person executing the Stipulation or any of its exhibits on
18    behalf of any Party hereto hereby warrants that such person has the full authority to do
19    so.
20           7. The Stipulation shall be binding upon, and inure to the benefit of, the successors
21    and assigns of the Parties hereto.
22           8. The Court shall retain jurisdiction of this matter after these claims are dismissed
23    to enforce the terms of this Settlement Agreement for four years from the Effective Date,
24    with the proviso that within that four year time period if there is a material breach of the
25    terms of this Settlement Agreement any Party may move the court to extend the time for
26    up to an additional three years. The Parties further request that the Court appoint
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH                 p. 12
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 56 of 59 Page ID
                                        #:1091


 1    Magistrate Judge Laurel Beeler for resolution of any disputes, to facilitate the meet and
 2    confer process referenced in paragraph III.C.2, and to issue all appropriate orders
 3    concerning this Settlement Agreement and the implementation and enforcement thereof.
 4           9. This Settlement Agreement was drafted with substantial review and input by all
 5    Parties and their counsel, and no reliance was placed on any representations other than
 6    those contained herein. The Parties agree that this Settlement Agreement shall be
 7    construed by its own terms, and not by referring to, or considering, the terms of any other
 8    settlement, and not by any presumption against the drafter.
 9           NOW, THEREFORE, the foregoing terms are hereby STIPULATED AND
10    AGREED, by and among the Parties, subject to approval of the Court pursuant to Rule
11    23(e) of the Federal Rules of Civil Procedure.
12
13    DATED: May 16, 2013                BOORNAZIAN, JENSEN & GARTHE
                                         A Professional Corporation
14
15
                                         By: /S/__________________________
16                                       GREGORY J. ROCKWELL, ESQ.
                                         Attorneys for Defendants
17                                       COUNTY OF ALAMEDA and GREGORY AHERN
18
      DATED: May 16, 2013                BARBARA J. PARKER, CITY ATTORNEY, CITY
19                                       OF OAKLAND
20
21
                                         By: /S/___________________________
22                                       RANDOLPH W. HALL
                                         Attorneys for Defendants
23                                       CITY OF OAKLAND, et al.
24
      DATED: May 16, 2013                RACHEL LEDERMAN
25                                       CAROL SOBEL
                                         BOBBIE STEIN
26                                       R. MICHAEL FLYNN
27
                    SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH               p. 13
28
     Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 57 of 59 Page ID
                                        #:1092


 1                                 MARA VERHEYDEN-HILLIARD
                                   CARL MESSINEO
 2                                 PARTNERSHIP FOR CIVIL JUSTICE FUND
 3
 4
                                   By: /S/___________________________
 5                                 RACHEL LEDERMAN
                                   Attorneys for Plaintiffs and the Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                 SETTLEMENT AGREEMENT, CASE NO. C11-02867 TEH        p. 14
28
  Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 58 of 59 Page ID
                                     #:1093

                                             Avery, Michael 10/8/2018
                                             For Educational Use Only


Thomas v. Byrd, 2017 WL 9400413 (2017)




                          2017 WL 9400413 (E.D.Ark.) (Verdict and Settlement Summary)



                                   Copyright (c) 2018 Thomson Reuters/West
                                 WEST’S JURY VERDICTS - ARKANSAS REPORTS

                                 $210K Settlement in Class Action Civil Rights Suit

                                        United States District Court, E.D. Arkansas.

                                                      Thomas v. Byrd

Type of Case:
Civil Rights & Constitutional Law • Other Civil Rights

Class Action


Specific Liability: Individuals, jailed because they could not pay debt, were not provided a prompt first appearance,
were held in jail indefinitely and were not provided with an attorney

General Injury: Monetary damages; declaratory relief



Jurisdiction:
State: Arkansas
County: Not Applicable

Related Court Documents:
Plaintiffs’ amended complaint: 2015 WL 13466093

Order: 2017 WL 2900973

Judgment: 2017 WL 2900975


  Case Name: Dontel Thomas and Dalton Jackson, on behalf of himself and all others similarly situated v. Neal
  Byrd, in his official capacity, John Thomas, individually and in his official capacity as an employee of City of
                           Helena-West Helena, and Sentencing Options Specialists Inc.

                                            Docket/File Number: 2:15CV00095

Trial Type: Settlement
Settlement: Plaintiff Class, $210,000

Range Amount: $200,000 - 499,999
                                                Date of Filing: June 19, 2015
                                               Settlement Date: June 29, 2017
Judge:D.P. Marshall Jr.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
  Case 2:16-cv-00237-JAK-GJS Document 114-7 Filed 11/05/18 Page 59 of 59 Page ID
                                     #:1094

                                             Avery, Michael 10/8/2018
                                             For Educational Use Only


Thomas v. Byrd, 2017 WL 9400413 (2017)



Attorneys:
Plaintiffs: Luther Oneal Sutter, Sutter & Gillham P.L.L.C., Benton, AR
Defendant (Byrd): Ralph C. Ohm, Hot Springs, AR
Defendant (Thomas): Alec Gaines, Williams & Anderson P.L.L.C., Little Rock, AR
Defendant (Sentencing Options): Joe D. Byars Jr., Byars & Hall, Fort Smith, AR

Breakdown of Award:
$210,000.00 to plaintiff class for damages


Summary of Facts:
Dontel Thomas said he was arrested by a city of Helena-West Helena police officer and was held in jail because he owed
child support and was unable to pay. Dalton Jackson said he was jailed because he owed money for traffic tickets and was
unable to pay. Dontel and Jackson reportedly were held indefinitely, were not provided with an attorney, and were subjected
to dangerous and unsanitary conditions in overcrowded jail cells.

Dontel and Jackson said the city, John Thomas, the city’s chief court security officer, Neal Byrd, the sheriff of Phillips
County, and Sentencing Options Specialists Inc. (SOS) had a policy and practice of jailing people who could not afford to
pay a debt owed to the city or SOS for traffic tickets, minor offenses or child support, failing to inform the jailed people of
their right to counsel and to provide them with adequate counsel, holding the people in jail indefinitely, issuing and enforcing
invalid arrest warrants, holding people in jail for three days or more without any judicial appearance, and confining people in
dangerous conditions. The city, John and Byrd reportedly would release people without payment once it became clear that
they could not obtain any payment from the people.

Dontel and Jackson said the city and county used a different set of procedures for people who retained private counsel.

Dontel and Jackson, on behalf of themselves and all others similarly situated, filed a class action lawsuit against John,
individually and as an employee of the city, Byrd and SOS, asserting civil rights violations. The plaintiffs asserted violations
of their Fourth, Sixth and Fourteenth Amendment rights, as well as their Due Process Clause and equal protection rights.
Jackson asserted claims of extortion and false imprisonment against SOS.

The plaintiffs sought monetary damages and declaratory relief.

The parties agreed to a $210,000 class action settlement, and the court approved the settlement.

JVR 1805150015

End of Document                                                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
